JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed May 21, 2014, be affirmed. The district court properly dismissed the complaint because the President of the United States is absolutely immune from liability for civil damages based on his official acts. See Nixon v. Fitzgerald, 457 U.S. 731, 748-56, 102 S.Ct. 2690, 73 L.Ed.2d 349 (1982).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. *17See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.